10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney
MICHAEL W. REDDINT
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

 

JAN 16 720

CLERK, U.S. DIST AIC COURT
EASTERN PISTRICT OF CALIFORNIA

ey

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
V.
MARIO GONZALEZ,

Defendant,

 

 

CASE NO. 2:20-MJ-0009 EFB

fPROPOSED| ORDER TO UNSEAL COMPLAINT

The government’s request to unseal the complaint and this case is GRANTED.

Dated: lan \G 1w7O

Bache

“HON. ;
U.S. Magistrate Judge Ke MALL T, MSua/

 
